Case 2:17-cv-11910-MAG-DRG ECF No. 541 filed 04/12/19       PageID.14756    Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

USAMA JAMIL HAMAMA, et al.,

       Petitioners and Plaintiffs,
                                                    Case No. 2:17-cv-11910
                                                    Hon. Mark A. Goldsmith
 v.
                                                    Mag. David R. Grand
REBECCA ADDUCCI, et al.,
                                                    Class Action
       Respondents and Defendants.



            STIPULATED ORDER REGARDING THE DETENTION
                     OF MUZIHAR AL-HASANAWY
        Undersigned counsel stipulate and agree that this Court issue and enter this

  order allowing U.S. Immigration and Customs Enforcement (“ICE”) to detain

  Muzihar Al-Hasanawy pending his removal to Iraq, scheduled for the second week

  of May, if he is released from criminal custody before that date. The bases for the

  order are as follows:

        1. On April 4, 2019, Respondents filed a motion to re-detain Hamama class

  member Muzihar Al-Hasanawy. ECF No. 539. Mr. Al-Hasanawy is currently in

  criminal custody in the Wayne County Jail.

        2. Mr. Al-Hasanawy is not contesting his removal to Iraq. Accordingly, on

  February 6, 2019, this Court entered a stipulated order lifting the preliminary

  injunction for Al Hasanawy to permit his removal to Iraq. ECF No. 526.
Case 2:17-cv-11910-MAG-DRG ECF No. 541 filed 04/12/19         PageID.14757    Page 2 of 4




        3. On February 26, 2019, ICE released Mr. Al-Hasanawy under an order of

  supervision pursuant to this Court’s preliminary injunction on Petitioners’ Zadvydas

  claim. Mr. Al-Hasanawy, however, was thereafter taken into the custody by the

  Detroit Police Department due to pending criminal charges.

        4. The Government of Iraq has issued a travel document authorizing Mr. Al-

  Hasanawy’s return to that country.

        5. Additionally, ICE has scheduled a flight for Mr. Al-Hasanawy’s return to

  Iraq during the second week of May 2019.

        6. Under the circumstances of this case, the parties agree that there is an

  appropriate basis for this Court to enter this order permitting ICE to re-detain Mr.

  Al-Hasanawy if he is released from criminal custody prior to his scheduled removal

  date to facilitate his removal to Iraq. However, such permission shall extend only

  until Mr. Al-Hasanawy’s scheduled departure date and, if he is not removed on or

  before that date, the time necessary for the parties to brief and the Court to decide

  whether his detention should be extended thereafter.

        7. If Mr. Al-Hasanawy is not returned to Iraq during the second week of May

  2019 as planned, Respondents shall have until May 17, 2019 to update the Court on

  the current status of the removal process and to seek permission to continue Mr. Al-

  Hasanawy’s detention. Petitioners shall then have until May 24, 2019 to respond.
Case 2:17-cv-11910-MAG-DRG ECF No. 541 filed 04/12/19          PageID.14758   Page 3 of 4




        8. Because this order is being entered by stipulation, Respondents withdraw

  their previously filed motion, ECF 539, which shall be stricken from the docket.

        Therefore undersigned counsel stipulate and agree and the Court hereby

  orders the following:

        It is ORDERED that:

        1. Respondents may detain Mr. Al-Hasanawy pending his removal to Iraq,

            scheduled for the second week of May, if he is released from criminal

            custody before that date.

        2. If Mr. Al-Hasanawy is not removed on or before his scheduled removal

            date, Respondents may detain Mr. Al-Hasanawy while the parties brief and

            the Court decides the question of his further detention. Respondents shall

            have until May 17, 2019 to update the Court on the current status of the

            removal process and to seek permission to continue Mr. Al-Hasanawy’s

            detention. Petitioners shall then have until May 24, 2019 to respond.

        3. Respondents’ previously filed motion to redetain Mr. Al-Hasanawy, ECF

            539, is hereby stricken from the docket.

  SO ORDERED.

  Dated: April 12, 2019                        s/Mark A. Goldsmith
         Detroit, Michigan                     MARK A. GOLDSMITH
                                               United States District Judge
Case 2:17-cv-11910-MAG-DRG ECF No. 541 filed 04/12/19     PageID.14759    Page 4 of 4




  SO STIPULATED.
  Date: April 12, 2019
   /s/     Miriam J. Aukerman               /s/      William C. Silvis
   Miriam J. Aukerman (P63165)              William C. Silvis
   American Civil Liberties Union Fund Of   Assistant Director
     Michigan                               United States Department of Justice
   1514 Wealthy St., SE, Suite 260          Office of Immigration Litigation
   Grand Rapids, MI 49506                   District Court Section
   (616) 301-0930                           PO Box 868 Ben Franklin Station
   maukerman@aclumich.org                   Washington, DC 20044
                                            Tel: (202) 307-4693
                                            Fax: (202) 305-7000
                                            William.Silvis@usdoj.gov
